Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 1 of 26 PageID 519




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

                       Case No 8:20-cv-02453-VMC-AAS

  MIKE BRINKMAN,

              Plaintiff,
  vs.

  HEALTHCARE REVENUE
  RECOVERY GROUP, LLC
  d/b/a ARS ACCOUNT
  RESOLUTION SERVICES,

             Defendant.
  ________________________________/

     DEFENDANT’S MOTION FOR SUMMARY JUDGMENT WITH
    SUPPORTING MEMORANDUM OF LAW AND INCORPORATED
              STATEMENT OF MATERIAL FACTS

        COMES NOW Defendant, Healthcare Revenue Recovery Group, LLC

d/b/a ARS Account Resolution Services (“ARS”), by and through its

undersigned counsel, and files this Motion for Summary Judgment with

Supporting Memorandum of Law and Incorporated Statement of Material

Facts against Plaintiff, Michael Brinkman, (“Brinkman”), pursuant to Rule 56

of the Federal Rules of Civil Procedure and Local Rule 56.1, and in support

thereof states as follows:

                   STATEMENT OF MATERIAL FACTS




                                      1
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 2 of 26 PageID 520




      On July 25, 2017, Plaintiff, Michael Brinkman sought medical treatment

and services at Tampa General Hospital. (“TGH”) [Vetrano Depo, Ex.4] As a

part of the medical treatment, medical services were provided by Inphynet

Contracting Services (“Inphynet”) which hires the ER physician services for

Tampa General Hospital. [Ex.4] On November 6, 2017, Inphynet received a

partial payment from AdventHealth Advantage Plan in the amount of $306.42

towards the total balance of $3,118.00. [Ex.4, p. 18, 5-13] Inphynet sent out a

second statement to Brinkman regarding the remaining balance of $2,811.58

but received no reply from Brinkman. [Ex.4, p. 18, 14-18] The remaining

balance was placed with ARS on February 3, 2018, to collect the balance. [Ex.4,

p. 18, 19-20] Health First was serving as a third-party administrator for

AdventHealth which caused confusion and error in determining network

participation for Inphynet. [Ex.4, p. 19, 13-17] Inphynet did not have a

contract loaded in its computer billing system for Health First. [Ex.4, p. 20, 8-

15] Inphynet did not become aware of the billing error until May 7, 2020.

[Ex.4, p. 21, 19-24] On November 18, 2018, the Brinkman account was placed

with ARS for collections [Collection Notes, Ex. 1, p. 1] On November 22,

2018, ARS sent Brinkman its required Collection Notice pursuant to the

FDCPA, Section 1692g. [Ex. 1, p. 7] From December 3, 2018, until February

2020, ARS attempted to reach Brinkman via telephone without success. [Ex.

1, pp. 7-10] A follow-up letter was mailed to Brinkman on January 5, 2019.

                                       2
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 3 of 26 PageID 521




[Ex. 1, p. 7] A settlement letter was mailed to Brinkman on July 24, 2019.

[Ex. 1, p. 9] On February 20, 2020, Brinkman executed a Uniform Residential

Loan Application agreeing to an interest rate of 3.99 percent (3.99%) with

Guaranteed Rate. [Loan Application, Ex 2]

         Brinkman initiated five (5) Automated Consumer Dispute Verifications

(“ACDV” from February 16, 2020, to February 24, 2020. [4 ACDVs,

Composite Ex. 3] On February 16, 2020, ARS received a TransUnion ACDV

labeled as dispute code 001. [Ex. 3-1] This code stated “[n]ot his/hers. Provide

or confirm complete ID”. Plaintiff included the following text: “I’ve never had a

delinquent payment in my life. This is some sort of error on the vendor’s (sic)

part.”     [Ex. 3-1]   The ACDV provided no additional information and no

documentation to assist in the specific dispute. [Ex. 3-1] The free-form

narrative provided by Brinkman failed to indicate any specific error or

direction as to the nature of the actual dispute. [Ex. 3-1] On February 18,

2020, ARS received two identical ACDVs, one from TransUnion and one from

Equifax labeled code 012 which stated, “[c]laims paid the original creditor

before collection status/paid before charge off. Verify account status, payment

rating, current balance, amount past due and account history”. [Ex 3-2; 3-3]

Both ACDVs contained no additional information relating to the specific

nature of the dispute, no free-form statement by Brinkman, and no attached

documentation. [Ex. 3-2; 3-3] On February 24, 2020, ARS received another

                                       3
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 4 of 26 PageID 522




Equifax ACDV labeled dispute code 013 which stated “[d]isputes current

balance and/or amount past due. Verify current balance or amount past due.”

[Ex. 3-4] The ACDV has a written narrative from Brinkman which stated “I

have documentation (attached) to confirm that the account was paid in full for

the period in question.” [Ex. 3-4] Finally, on February 28, 2020, ARS received

an ACDV from Experian with a dispute code of 112 which stated “claims

inaccurate balance information, [d]id not provide specific dispute. Provide

complete ID and verify account information.” [Ex. 3-5] Given the fact that no

additional explanation or documentation was provided to identify a specific

issue related to the dispute, this ACDV was reviewed by ARS’s computer

software program Sonnet Two which handles specific dispute requests that

only require a comparison of account information within its system to the data

reflected on Brinkman’s report. [Brennan, 8/19/20 Depo. p. 13, line 21

through p. 24 line 24] All responses to the ACDVs were verified as accurate

and the account based on the dispute codes and any information provided by

the CRA or Brinkman. [Ex. 3-1 through 3-5] Each account was also marked

with an XB 1 status code. [Ex. 3-1 through 3-5] On March 19, 2020, ARS

received a telephone call from Kyra Weiss who represents Health First. [

Weiss Transcript, Ex, 5] During the telephone call, Ms. Weiss claimed for


1
 An XB code is designed to notify the CRA that the debt obligation is disputed and to suppress the
account from the calculation of any credit scoring. [Ulzheimer Report Ex. 7, p. 11]


                                                4
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 5 of 26 PageID 523




the first time to ARS that Brinkman’s account was subject to an in-network

charge and not an out-of-network charge. [Ex. 5, p. 3; Ex. 1, p. 8] The ARS

representative requested that Ms. Weiss send a copy of the EOB and ARS

would send it to Inphynet for review and consideration. [Ex. 5, p. 3; Ex. 1, p.

8] During mid-March, April, and May 2020, the State of Florida was under a

“shelter-in-place” order which caused disruption to normal business operations

within the state. [COVID Order, Ex. 6] On March 31, 2020, ARS provided a

copy of the EOB to Inphynet for review. [Ex. 1, p. 11] On May 4, 2020, ARS

again sent a copy of the EOB to Inphynet for follow-up on the status of the

review. [Ex.1, p. 11] On May 7, 2020, ARS was instructed by Inphynet to

“[h]onor the request of the EOB and close this one out. If this is on the patient’s

credit, please have it removed.” [Ex 1, p. 11] On May 7, 2020, ARS placed the

account for a deletion request. [Ex. 1, p. 11] On May 28, 2020, Brinkman

called ARS for a status of the account, and he was advised that the account

was closed and the credit item will be removed. [Ex.1, p. 12] On June 4, 2020,

an additional AUD was submitted to each CRA to expedite the removal of the

account. [Ex.1, p. 12] ARS did not initiate any collection communications to

Brinkman after February 13, 2020. [Ex. 1, p. 8]

                          MEMORANDUM OF LAW

      Under Section 1681s-2(b) of the FCRA, the plaintiff bears the burden of

proving that an investigation into a dispute was not reasonable. Arianas v.

                                        5
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 6 of 26 PageID 524




LVNV Funding LLC, 132 F. Supp. 3d 1322, 1327 (M.D. Fla. 2015). “A furnisher

of information is entitled to summary judgment if it conducts a reasonable

investigation based upon the information regarding the dispute provided by

the credit reporting agency, concludes that there is no evidence its information

is inaccurate, and accurately reports its findings to the credit reporting

agencies.” Stroud v. Bank of Am., 886 F. Supp. 2d 1308, 1313 (S.D. Fla. 2012).

      Plaintiff   has   failed   to   create   any   genuine   issue   as   to   the

unreasonableness of ARS’s investigation to the credit reporting agencies

(“CRAs”). Plaintiff’s allegations against ARS contend that ARS either knew or

should have known that the underlying medical debt obligation was not owed

by Brinkman. However, it is undisputed that it was later discovered that the

original creditor, Inphynet Contracting Services, LLC (“Inphynet”) erred in

considering the debt obligation as an out-of-network charge according to his

healthcare insurance carrier. Contrary to Brinkman’s allegations, it is

undisputed that until May 7, 2020, Inphynet continued to represent and verify

that the underlying debt obligation sent to ARS for collection was due and

owing as an “out-of-network” service. [Ex.4, pp. 18-21] In addition to the

creditor’s error, Plaintiff failed to provide sufficient and specific information

with supporting documentation to aid in ARS’s investigation. [Ex. 3-1

through 3-5] As such, ARS asserts that it did not violate the FCRA either

negligently or willfully as it is clear that the ACDVs provided only vague and

                                          6
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 7 of 26 PageID 525




non-specific descriptions of the alleged dispute and that none of the ACDVs

would have alerted ARS to an error that not even Inphynet knew about until

May 7, 2020. [Ex. 4, pp. 18-21]

      Essentially, 15 U.S.C. §1681s-2(b) requires a furnisher of information,

such as ARS that receives a notice of dispute to conduct an investigation with

respect to the disputed information it receives from the CRA, review all

relevant information provided by the CRA, including the consumer’s dispute

letter if provided, and timely report the results of the investigation to the CRA.

15 U.S.C. §1681s-2(b)(1)(A)-(E). For the reasons detailed below, none of

Plaintiff’s claims are supported by the undisputed record evidence and ARS is

entitled to judgment in its favor as a matter of law.

A.    ARS Conducted Reasonable Investigations

      It is undisputed that in February 2020, Brinkman initiated five (5) re-

investigation requests that were sent directly to ARS for review and

investigation. [Ex. 3-1 to 3-5] The investigation of the February 18, 2020

ACDV from Equifax was conducted by ARS agent Nicholas Greaves who

reviewed the account history, verified the balance as accurate, and coded the

account as disputed by placing it in an XB status code. Based on the 012 Code

description,   ARS updated the disputed account information and updated

additional information relating to the account. [Greaves Depo, pp. 29-30]

The investigation of the February 24, 2020 ACDV from Equifax was conducted

                                        7
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 8 of 26 PageID 526




by Lisabet Pardo-Estrada who also confirmed that the balance matched the

account history in the system. The ACDV indicates that no documents were

attached to the file, however, it is asserted by Plaintiff that the request

included a February 24, 2020 letter from TGH claiming a zero balance for its

services. It is undisputed that Inphynet is not a part of TGH, and its services

are separate and distinct from those of TGH. Therefore, even if the letter was

attached, it would be irrelevant as to whether Inphynet’s services had been

paid by Brinkman or anyone.

      Brinkman generally claims that if ARS had “conducted a reasonable

investigation, it should have discovered the inaccurate data”. However,

contrary to Brinkman’s contention, “the reasonableness of an investigation is

determined primarily from analyzing how specific or limited the notice was

that the furnisher received from the CRA regarding the nature of the dispute.”

Hills v. Specialized Loan Servicing, 2021 U.S. Dist. LEXIS 131226 (M.D. Fla.

March 25, 2021) (citing, Chiang v. Verizon New Eng. Inc., 595 F.3d 26, 38 (1st

Cir. 2010)) (citations omitted). Summary judgment is proper as to the

reasonableness of an investigation if reasonableness or unreasonableness is

beyond question. Id. (citing Westra v. Credit Control of Pinellas, 409 F.3d 825,

827 (7th Cir. 2005)(holding that furnisher's investigation was reasonable given

the "scant information" provided to it)). In Hills, the district court citing the

Eleventh’s Circuit’s opinion in Felts v. Wells Fargo Bank, N.A., 893 F.3d 1305,

                                       8
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 9 of 26 PageID 527




1312 (11th Cir. 2018) that:

   Regardless of the nature of the investigation a furnisher conducted, a plaintiff
   asserting a claim against a furnisher for failure to conduct a reasonable
   investigation cannot prevail on the claim without demonstrating that had the
   furnisher conducted a reasonable investigation, the result would have been
   different; i.e., that the furnisher would have discovered that the information it
   reported was inaccurate or incomplete, triggering the furnisher's obligation to
   correct the information. Absent that showing, a plaintiff's claim against a
   furnisher necessarily fails, as the plaintiff would be unable to demonstrate any
   injury from the allegedly deficient investigation.

   Felts, 893 F.3d at 1313 (emphasis added).

      The record however is devoid of any evidence that ARS could have come

to a different outcome based on the limited and scant information provided by

Brinkman in each of the re-investigation requests. see also Hinkle v. Midland

Credit Mgmt., Inc., 827 F.3d 1295, 1302 (11th Cir. 2016) (applying a

“reasonableness” standard to investigations under section 1681s-2(b)). This

standard is procedural and not substantive. Arianas v. LVNV Funding LLC,

132 F. Supp. 3d 1322, 1327 (M.D. Fla. 2015). Therefore, an investigation that

is unfavorable to the consumer is not necessarily unreasonable, even if the

results of the investigation turn out to be inaccurate. Bauer v. Target Corp.,

2013 U.S. Dist. LEXIS 201316, *14 (M.D. Fla. June 19, 2013) (slip copy). The

question of reasonableness varies based on the individual circumstances of the

case and depends in part on the status of the furnisher and the quality of the

available documentation. Hinkle, 827 F.3d at 1302. It is the plaintiff’s burden

to prove that the investigation was not reasonable. Stroud v. Bank of Am., 886


                                          9
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 10 of 26 PageID 528




 F. Supp. 2d 1308, 1314 (S.D. Fla. 2012). Plaintiff’s Complaint alleges in

 Paragraph 39 that “[a] simple phone call to the medical provider would have

 confirmed that Plaintiff visited an “in-network” facility and therefore did not

 owe any money.” However, the undisputed evidence clearly indicates that none

 of the ACDVs mentioned the specific nature of the “in-network” issue to ARS

 and clearly a simple call by Brinkman to Inphynet providing them with a

 specific description with proper documentation would have avoided this entire

 lawsuit against ARS.        As the ACDVs listed above indicate, Brinkman

 submitted vague, non-specific information with no documentation to support

 the actual specific dispute or any direction to define the scope of the re-

 investigation requests through the online e-OSCAR system for review by ARS

 agents. ARS’s Expert, John Ulzheimer explains in his expert report how the

 ACDV dispute codes are generated by the CRAs.

    When a consumer’s dispute is received by the credit reporting agency they
    distill the dispute into a three-digit dispute code. These dispute codes assist
    the credit bureaus in communicating the type and nature of the dispute to the
    furnisher and guide (or limit) the investigative actions of the furnisher. For
    example, dispute code “001” refers to the situation where the “Consumer says
    [the account is] not his or hers, Provide or confirm complete ID.” These dispute
    codes and other consumer information are then pre-populated on a form called
    an Automated Consumer Dispute Verification (ACDV) and sent to the
    furnisher via a web-based system called Online Solution for Complete and
    Accurate Reporting or “e-OSCAR.” e-OSCAR allows documents sent by the
    consumer to the credit reporting agencies to be attached to the ACDV
    communication and sent to the furnisher of the information.

    [Ulzheimer Report Ex. 7, pp. 13-14]



                                          10
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 11 of 26 PageID 529




        As indicated, ARS received a series of ACDVs from Brinkman that failed

 to contain any specific dispute nor provided any documents or information to

 determine the specific issue of the alleged error. Each of the following ACDVs

 only requests to verify account status or “current balance” or a claim similar

 that the account is not Brinkman. It is undisputed that none of the ACDVs or

 any additional information 2 provided by Brinkman mentioned any claim or

 dispute that there was an insurance billing error or that the debt was

 mischaracterized as an out-of-network charge. This was an Inphynet error that

 was unknown and undiscoverable by ARS without the specific assistance and

 review by Inphynet.

        Based on the limited, vague, and woefully inadequate information and

 lack of documentation, there is no genuine dispute as to the reasonableness of

 ARS’s investigation procedures. In each of the above re-investigation requests,

 the ARS agent reviewed the ACDV, the scope of the request and nature of the

 dispute and based on the evidence and information in the possession of ARS,

 verified the account data as accurate.

 B.     Inphynet’s In-Network vs. Out of Network Error




 2
  The only alleged document attached to an ACDV was a ‘zero balance’ letter from TGH, which was
 meaningless as the debt was owed to Inphynet Contracting Services - a separate and independent
 emergency physician’s group that is unaffiliated with TGH in any way.
                                              11
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 12 of 26 PageID 530




       The preverbal “elephant in the room” for Brinkman is the testimony of

 the corporate representative from Inphynet, Anthony Vetrano, who provided a

 detailed explanation of the insurance billing error. Mr. Vetrano states:

       On 11/6, after -- and here was the problem, or part of the confusion.·
       Again, we thought that the insurance coverage was under AdventHealth
       Advantage Plan. We had that contract loaded in our system. The
       problem is -- or the confusion is that we received a payment from First
       Health, and it paid, I think, $306 and change, leaving what we thought
       was the balance of $2,811.58.· And that's the amount that we sent a
       statement out on to Michael Brinkman on 11/6. And then, again, our
       second statement went out on May 25th of 2017, where we basically --
       you know, it was our second statement, and we said if this amount is not
       paid, you know, we'll turn this over to collections. We received nothing,
       heard nothing, and that's when the next step was taken, we transferred
       the account to HRRG on February the 3rd of 2018.

       Ex.4, p. 18, Lines 5-20.

       Q: Okay.· So the payment, I guess, you're indicating -- and I'll
       share my screen to make sure that you can see it.· So I guess your
       explanation is, because the payment comes from Health First for
       the amount of $306.42, Inphynet did not believe that they were an
       in-network visit or -- walk me through that.

       A· · That's exactly right.· We did not have a contract loaded in our
       system for Health First.

       Ex.4, p. 20, Lines 8-15

       Q· · Okay.· When did Inphynet become aware that Health First
       was, I guess, an agent for AdventHealth Advantage Plan?

       A· · Yeah, I don't think that happened until May of 2020, when we
       were contacted by the insurance rep on 3/19 of 2020.

       Ex.4, p. 21, Lines 19-24




                                          12
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 13 of 26 PageID 531




       None of these five (5) ACDVs, which are all created by the credit

 reporting agencies, adequately or specifically communicated the Plaintiff’s

 actual intended dispute, which is that the subject debt existed due to an

 unknown, internal error by the original creditor’s system not recognizing

 Brinkman’s insurance carrier as an in-network medical service provider. None

 of the ACDV’s contain sufficient information or direction to allow ARS to

 pinpoint the dispute and request verification of that issue during the review

 period for each of the ACDVs. None of the ACDVs suggested or could have

 reasonably been interpreted to mean as much. Clearly, ARS was not in

 possession of any information from February 16, 2020, to March 19, 2020, that

 indicated the source of the billing error: a computer entry issue by Inphynet

 that did not recognize Brinkman’s insurance carrier as an “in-network”

 provider.

 C.    Direct Dispute and Continued Investigation

       On March 19, 2020, Kyra Weiss, a representative from Health First,

 contacted ARS to advise them of the Brinkman insurance billing dispute. [Ex.

 5] During that communication,        ARS’s representative continued the

 investigation by requesting a copy of the EOB (Explanation of Benefits”). [Ex.

 5] Ms. Weiss was informed that upon receipt of the EOB, the information

 would be sent to Inphynet for its review and direction as to the status of the

 account. [Ex. 5] Despite some difficulty opening the electronic file, ARS sent

                                      13
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 14 of 26 PageID 532




 the EOB to Inphynet for review and consideration on March 31, 2020. [Ex. 1,

 p. 11]

          Thus, it is undisputed that only Inphynet had the information and the

 investigative ability to review this issue and correct the problem on May 7,

 2020. Once that information was discovered and verified by Inphynet, ARS was

 instructed to “honor the EOB, close the account, and remove item from the

 credit bureau” as indicated in the ARS collection notes for May 7, 2020. [Ex.

 1, p. 11]

          Whether an investigation is reasonable depends in large part on “the

 extent and detail of information the furnisher obtained from the [credit

 reporting agency] when the furnisher received notice of the dispute.” Bauer v.

 Target Corp., 2013 U.S. Dist. LEXIS 201316, at *20. The undisputed record

 here contains no evidence that ARS failed, either negligently or willfully, to

 reasonably investigate each of the ACDVs regarding the Brinkman Dispute,

 which only instructed ARS to verify Brinkman’s identity, account balance, and

 accurately report its findings to the specific CRA.

       Moreover, the procedure for responding to the ACDV that ARS received

 from each CRA was limited to ARS’s use of the e-OSCAR platform, and the

 information provided by Brinkman or attached thereto. ARS could only review

 its own files and information available to ARS to investigate the ACDV

 regarding each dispute as ARS has never had any access to Inphynet’s in-
                                        14
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 15 of 26 PageID 533




 network data file to separately and independently verify the actual issue or

 error. After conducting a reasonable investigation based on the information

 provided by the CRA and its own information, ARS correctly responded to the

 ACDV with its finding that the Brinkman account information was verified.

       Although Section 1681s-2(b) obligates a furnisher to delete information

 found to be incomplete or inaccurate during its investigation and to modify,

 delete, or block disputed information that the furnisher cannot verify, 15

 U.S.C. §1681s-2(b)(1)(E), ARS was not required to perform either action in

 response to each ACDV because its investigation did not identify any

 incomplete or inaccurate information. Rather, the investigation verified

 Brinkman’s account within the parameters defined by the ACDV’s code, and

 the information provided by Brinkman as a part of that ACDV. Accordingly,

 ARS fully complied with Section 1681s-2(b) and Plaintiff cannot satisfy his

 burden of proving that ARS’s investigation of each ACDV was unreasonable.

       The record evidence demonstrates that there is no genuine dispute that

 ARS complied with its duty to investigate each Brinkman ACDV. ARS is

 entitled to judgment in its favor as a matter of law.

 D.    No Willful Violation of Section 1681s-2(b)

       Plaintiff’s failure to produce any evidence of a negligent FCRA violation

 precludes a finding that ARS willfully violated the statute. “[I]n the context of

 civil liability under the FCRA, a willful violation includes an action that is ‘not

                                         15
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 16 of 26 PageID 534




 only a violation under a reasonable reading of the statute’s terms but shows

 that the company ran a risk of violating the law substantially greater than the

 risk associated with a reading that was merely careless.’” Bauer v. Target

 Corp., 2013 U.S. Dist. LEXIS 201316, *11 (M.D. Fla. June 19, 2013) (citing,

 Safeco Ins. Co. of Am. v. Burr, 551 U.S. 47, 69 (2007)).

        Additionally, damages for a willful violation of the FCRA “may be

 warranted . . . where an FCRA entity institutes a policy or performs an action

 in ‘reckless disregard’ of a consumer's rights under the FCRA.” Rambarran v.

 Bank of Amer., N.A., 609 F. Supp. 2d 1253, 1270 (S.D. Fla. 2009). Plaintiff has

 failed to meet this standard as he has not shown that ARS committed any

 violation at all in furnishing data to each CRA or in investigating any ACDV

 from each of these CRAs, much less took an action in “reckless disregard” of

 Plaintiff’s rights or ran a risk of violation that was substantially greater than

 the risk run by a careless reading of the statute. Rambarren, 609 F. Supp. 2d

 at 1270; Bauer, 2013 U.S. Dist. LEXIS 201316 at *11. On the contrary, ARS’s

 investigation of the ACDVs it received from each of the CRAs was objectively

 reasonable and there is absolutely no record evidence to support Plaintiff’s

 claims that ARS “should have” discovered the allegedly inaccurate data in its

 investigation, or that ARS reported knowingly inaccurate information to any

 CRA.



                                        16
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 17 of 26 PageID 535




       Even if Plaintiff could prove that the investigation of each dispute was

 inaccurate, it would not support the claim of a willful violation in light of the

 substantial evidence that the investigation was procedurally reasonable. See

 Bauer, 2013 U.S. Dist. LEXIS 201316 at *14 (noting that an investigation

 result that turns out to be inaccurate does not render the investigation

 unreasonable). As Plaintiff has not identified any evidence to suggest that ARS

 either negligently or willfully failed to investigate Brinkman’s account or that

 ARS’s investigation of any of the five disputes was unreasonable, Plaintiff

 cannot establish entitlement to actual, statutory, or punitive damages under

 the FCRA and ARS is entitled to summary judgment on Plaintiff’s FCRA

 claims.

                     FCCPA: Section 559.72(9) Fla. Stat.

       Count II of Plaintiff’s Amended Complaint seeks damages under

 Florida’s Consumer Collection Practices Act by alleging that ARS violated

 Section 559.72(9) Fla. Stat. The FCCPA prohibits any person, in collecting

 consumer debts, from "claim[ing], attempt[ing], or threaten[ing] to enforce a

 debt when such person knows that the debt is not legitimate or assert[ing] the

 existence of some other legal right when such person knows that the right does

 not exist." Fla. Stat. § 559.72(9) (emphasis added)” See: Bacelli v. MFP, Inc.

 729 F.Supp.2d 1328 (M.D. Fla. 2010). As the emphasis indicates, this provision

 "requires actual knowledge of the impropriety or overreach of a claim." In re
                                        17
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 18 of 26 PageID 536




 Cooper, 253 B.R. 286, 290 (Bankr. N.D. Fla. 2000) (citing, Kaplan v. Assetcare,

 Inc., 88 F. Supp. 2d 1355, 1363 (S.D. Fla. 2000)). Section 559.72(9) requires by

 its terms actual knowledge. In re Cooper, 253 B.R. at 290; see also In re Lamb,

 409 B.R. 534, 541 (Bkrtcy. N.D. Fla. 2009); Pollock v. Bay Area Credit Serv.,

 LLC, No. 08-61101-Civ, 2009 U.S. Dist. LEXIS 71169, 2009 WL 2475167, at *9

 (S.D. Fla. Aug. 13, 2009); Williams v. Streeps Music Co., Inc., 333 So. 2d 65, 67

 (Fla. 4th DCA 1976) (striking allegation that a debt collector "should have

 known" the debt was not legitimate). ("Section [559.72(9)] requires by its terms

 actual knowledge.") (emphasis in original); see LeBlanc v. Unifund CCR

 Partners, 601 F.3d 1185, 1192 n.12 (11th Cir. 2010) (stating that § 559.72(9) of

 the FCCPA requires the plaintiff to show the defendant "possessed actual

 knowledge that the threatened means of enforcing the debt was unavailable")

 (emphasis in original). Constructive knowledge is not sufficient” to prove

 a violation under Fla. Stat. §559.72(9). McCorriston, at 1279 (M.D. Fla. 2008)

 (emphasis added) (citation omitted). Under Fla. Stat. §559.72(9), “a plaintiff

 may not recover ‘if the creditor merely should have known the debt was not

 legitimate.’” Finster v. U.S. Bank Nat’l Ass'n, 245 F. Supp. 3d 1304, 1318 (M.D.

 Fla. 2017), aff'd, 723 Fed. Appx. 877 (11th Cir. 2018) (citation omitted).

 Imputed knowledge is also insufficient to convey knowledge upon ARS. See:

 Bacelli, 729 F. Supp. 2d at 1337 (M.D. Fla. 2010).



                                        18
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 19 of 26 PageID 537




        ARS possessed no actual knowledge that the underlying debt obligation

 was an in-network charge as discovered by the original creditor on May 7,

 20203. There is no evidence that ARS initiated or continued with collection

 activities on or after May 7, 2020. Secondly, the undisputed facts demonstrate

 that ARS had no actual knowledge that any aspect of the underlying debt

 obligation was “illegitimate” or that the creditor was seeking remedies under

 Florida law that do not exist. Florida law does not require ARS to become either

 a legal scholar in contractual matters in healthcare billing matters that are

 known only between carriers and healthcare providers. This section of the

 statute was designed as stated in the case Read v. MFP, Inc. 85 So.3d 1151

 (Fla. 2nd DCA 2012) in which the Second District Court of Appeals in reviewing

 Section 559.72(9) stated:

                To show a violation of section 559.72(9), "it must be shown
                that a legal right that did not exist was asserted and that
                the person had actual knowledge that the right did not
                exist." Pollock v. Bay Area Credit Serv., LLC, No. 08-61101-
                Civ, 2009 U.S. Dist. LEXIS 71169, 2009 WL 2475167, at *9
                (S.D. Fla. Aug. 13, 2009) (emphasis added). Thus, for
                example, a plaintiff may establish a violation of section
                559.72(9) by showing that the debt collector garnished
                wages in violation of the statutory requirements for
                garnishment, see Cliff v. Payco Gen. Am. Credits, Inc., 363
                F.3d 1113, 1124 (11th Cir. 2004), or actively attempted to
                collect a debt when the debt collector knew that the
                consumer had filed for bankruptcy protection, cf. Bacelli v.
                MFP, Inc., 729 F. Supp. 2d 1328, 1337 (M.D. Fla. 2010), or
                attempted to collect post-judgment interest in an amount

 3
  A review of the collection notes indicates that the account was transferred to ARS on November 21,
 2018, and 82 collection calls and 5 letter attempts to communicate with Brinkman occurred from
 November 21, 2018, to March 12, 2020.
                                                 19
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 20 of 26 PageID 538




             greater than the statutory rate, cf. N. Star Capital
             Acquisitions, LLC v. Krig, 611 F. Supp. 2d 1324, 1336-37
             (M.D. Fla. 2009),. . . . In each of those cases, the debt
             collector asserted specific legal rights concerning the
             collection of the debt at issue when it did not legally possess
             those rights.

             Id. at 8-9.

       More importantly, Plaintiff cannot point to any evidence that ARS had

 actual knowledge that the debt obligation, either in whole or in part, was

 illegitimate to warrant FCCPA liability upon ARS. See Finster, 245 F. Supp.

 3d 1304, 1318 (M.D. Fla. 2017) (“a plaintiff may not recover if the creditor

 merely should have known the debt was not legitimate.”). Accordingly, ARS is

 entitled to summary judgment on Plaintiff’s claim under Fla. Stat. § 559.72(9).

             FCRA Preemption of Section 559.72(5) Fla. Stat.

       Plaintiff asserts credit bureau impact damages arising out of ARS’s

 actions by reporting the alleged debt to the credit reporting agencies. However,

 this claim is preempted by the federal Fair Credit Reporting Act (“FCRA”),

 which prohibits states from imposing any law regulating the responsibilities

 of persons furnishing information to credit reporting agencies. 15 U.S.C. §

 1681t(b)(1)(F). Plaintiff seeks alleged statutory and/or actual damages under

 Section 559.72(5) Florida Statutes arising from the transmission of

 information from a CRA. However, this claim must fail since the alleged

 actions, even if true, are preempted by the federal Fair Credit Reporting Act

 (“FCRA”). The FCRA preempts state laws governing the responsibilities of
                                           20
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 21 of 26 PageID 539




 persons furnishing information to credit bureaus. Specifically, section 15

 U.S.C. § 1681t(b)(1)(F) states, “No requirement or prohibition may be imposed

 under the laws of any State . . . with respect to any subject matter regulated

 under . . . section 1681s-2 of this title, relating to the responsibilities of persons

 who furnish information to consumer reporting agencies. . . .” Section 1681s-

 2(a)(3) obligates persons furnishing information to a consumer reporting

 agency to notify that agency if the consumer disputes the accuracy of the credit

 information being reported. Notably, the courts have recognized that section

 1681h(e) of the FCRA creates an exception to this preemption provision for

 “false information furnished with malice or willful intent to injure [the

 consumer].”       Importantly, however, this exception is expressly limited to

 “action[s] or proceeding[s] in the nature of defamation, invasion of privacy, or

 negligence. . .

       A similar FCCPA issue was addressed in Bauer. The court in Bauer

stated that “FCRA, 15 U.S.C. § 1681s–2, imposes affirmative duties on

furnishers of credit information in order to assure the accuracy of a credit

report.” Peart v. Shippie, 345 F. App’x 384, 386 (11th Cir. 2011) (citing, Cahlin

v. Gen. Motors Acceptance Corp., 936 F.2d 1151, 1156 (11th Cir. 1991)). When

a debtor disputes the completeness or accuracy of a credit report with a CRA,

the CRA must promptly notify the furnisher of the dispute. 15 U.S .C. §

1681i(a)(2). In the instant case, the Plaintiff has alleged that the Defendant

                                          21
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 22 of 26 PageID 540




failed to comply with Section 559.72(9) Florida Statutes, namely resulting from

ARS’ communications regarding their disputed debts with the credit reporting

agencies. The court in Bauer rejected this attempt to circumvent the FCRA by

bringing identical claims under the FCCPA. As such, the court in Bauer stated

“[a]ccordingly, the Plaintiff’s FCCPA claims that the Defendant furnisher of

information “report[ed] information concerning a debt known to be reasonably

disputed by [Plaintiff] without disclosing that fact” to CRA Experian is limited

to relief under the relevant portions of the FCRA only and are not actionable

under Florida’s corresponding state debt statute. See Osborne v. Vericrest Fin.,

Inc., No. 8:11–cv–716–t–30TBM, 2011 WL 1878227, at *2–3 (M.D. Fla. May 17,

2011) (“Defendant’s motion to dismiss based on preemption is granted to the

extent that the FCCPA claim is premised on credit reporting activity.”);

Menashi v. Am. Home Mortg. Servicing, Inc., No. 8–11–cv–1346–T–23EAJ,

2011 WL 4599816, at *2 (M.D. Fla. Oct.4, 2011); Allmond v. Bank of America,

No. 3–07–cv–186–J–33JRK, 2008 WL 205320, at *7 (M.D. Fla. January 23,

2008) (citing Knudson v. Wachovia Bank, 513 F.Supp.2d 1255, 1259

(M.D.Ala.2007).

                  No Punitive Damages Under the FCCPA

       The FCCPA provides the plaintiff an opportunity to obtain punitive

 damages against the Defendant pursuant to Section 559.77(2) Fla. Stat. “To

 receive punitive damages on a FCCPA claim, the plaintiff must prove

                                       22
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 23 of 26 PageID 541




 defendant acted with malicious intent.” Arianas v. LVNV Funding LLC, 307

 F.R.D. 615, 619 (M.D. Fla. 2015) (citations omitted); see also, Crespo v.

 Brachfeld Law Group, 11-60569-CIV, 2011 WL 4527804, at *6 (S.D. Fla. Sept.

 28, 2011) (“to obtain punitive damages for violation of the FCCPA, the plaintiff

 must establish that the defendant acted with malicious intent.”) “Malicious

 intent requires ‘evidence [of] a purpose to inflict insult and injury, or [acts

 which] are wholly without excuse.’” Arianas at 619 (citations omitted).

       As discussed above, ARS was retained by the original creditor, Inphynet,

 to seek voluntary repayment of the self-payment portion of hospital charges

 from the Plaintiff. It is undisputed that the charges imposed on the Plaintiff

 were not known as an in-network charge until May 7, 2020; Inphynet admitted

 that they did not realize the error until May 7, 2020, and as a result informed

 ARS to discontinue collection and remove the item from the credit report. On

 that same date, ARS complied with this request. Accordingly, ARS is entitled

 to summary judgment on Plaintiff’s claims for punitive damages under the

 FCCPA.

       Finally, for the Plaintiff to maintain a claim for punitive damages

 against ARS, the Plaintiff must have a viable claim under the FCCPA. The

 Amended Complaint Count II is the only viable claim under the FCCPA that

 is asserted against ARS. Therefore, if the Court grants summary judgment in

 favor of ARS as to Count II, Plaintiff’s claim for punitive damages is also

                                       23
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 24 of 26 PageID 542




 rendered moot. Even if the Court determines that a viable claim under the

 FCCPA survives summary judgment, Brinkman failed to prove any evidence

 to support a claim for punitive damages under the facts and circumstances of

 this case.

                              Count III: FDCPA

       Plaintiff finally asserts that ARS violated Section 1692d and Section

 1692f, which specifically address the nature of “collection behavior” which is

 characterized by Brinkman as either harassing, abusive or unconscionable.

 Given the undisputed factual circumstances and evidence supporting ARS’s

 motion for summary judgment, nothing remotely reaches the context of

 “collection conduct” on the part of ARS, which was harassing, abusive or

 unconscionable. Clearly, ARS stands as the innocent messenger of an unknown

 billing error in Inphynet’s billing software that accidentally mischaracterized

 Brickman’s health insurance carrier as an out-of-network provider. Each ARS

 agent handled each inquiry and information related to Mr. Brinkman with

 consideration and a willingness to convey information to the original creditor

 to address a potential billing mistake. It should not go unrecognized that these

 events occurred at the beginning of the historic COVID-19 pandemic which

 forced all businesses to dramatically adjust workflows at a moment’s notice.

                                CONCLUSION



                                       24
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 25 of 26 PageID 543




       Based on the foregoing, summary judgment should be granted in favor

 of ARS on Plaintiff’s claims under the FCRA, FDCPA, and FCCPA as no

 evidence in the record creates a genuine dispute as to ARS’s compliance with

 these consumer protection statutes. Plaintiff cannot establish that ARS

 negligently, much less willfully, failed to comply with its obligations under

 section 1681s-2(b). Further, ARS had no actual knowledge that the underlying

 debt obligation was “illegitimate” and thus is entitled to judgment as to Section

 559.72(9) Fla. Stat. Similarly, ARS is entitled to judgment as a matter of law

 since Section 559.72(5) Fla. Stat. is preempted by the FCRA as it relates to

 credit reporting activities. Further, the undisputed facts do not demonstrate

 any conduct that would be characterized as “harassment” or “unconscionable

 behavior under the FDCPA.

       Overall, it is clear from the facts and evidence in this case, that ARS’s

 actions in handing Brinkman’s vague and non-specific disputes and continuing

 to conduct follow-up investigations and reviews outside of the ACDV

 procedures demonstrates that the “process worked.” It just did not work at the

 speed of Mr. Brinkman’s expectations.

       WHEREFORE Defendant, Healthcare Revenue Recovery Group, LLC

 d/b/a ARS Account Resolution Services, respectfully requests this Court

 GRANT its Motion and enter judgment in its favor on Plaintiff’s Amended

 Complaint.

                                        25
Case 8:20-cv-02453-VMC-AAS Document 54 Filed 08/25/21 Page 26 of 26 PageID 544




                         CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a copy of the foregoing has been electronically

 filed on August 25, 2021, via the Court Clerk’s CM/ECF system which will

 provide notice to all parties’ counsel of record by operation of the Court’s

 electronic filing system as indicated on the Notice of Electronic Filing. Parties

 may also access this filing through the Court’s CM/ECF System.


                               /s/ Ernest H. Kohlmyer, III
                               Ernest H. Kohlmyer, III
                               Florida Bar No.: 110108
                               Skohlmyer@shepardfirm.com
                               Shepard, Smith, Kohlmyer & Hand, P.A.
                               2300 Maitland Center Parkway, Suite 100
                               Maitland, Florida 32751
                               Phone: (407) 622-1772
                               Fax: (407) 622-1884
                               Attorneys for Defendant Healthcare
                               Revenue Recovery Group, LLC d/b/a
                               ARS Account Resolution Services




                                        26
